Citation Nr: 0108210	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  97-29 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this case to the RO 
in August 1998 for additional development.  The development 
having been completed, the case was returned to the Board for 
further appellate review.

In the prior remand, the Board also noted that the veteran 
had submitted a claim for adaptive driving devices but that 
it was unclear whether he had filed a formal Substantive 
Appeal to the RO's denial of that claim.  In August 1999, the 
veteran's representative clarified that the veteran wanted 
the Informal Hearing Presentation submitted in July 1998 to 
serve in lieu of a VA Form 9.  Accordingly, the Board refers 
this matter to the RO to determine whether the July 1998 
Informal Hearing Presentation constitutes a timely 
Substantive Appeal.  See 38 C.F.R. §§ 20.300, 20.302 (2000)



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's current right shoulder disorder is not 
causally or etiologically related to service.




CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
See 38 C.F.R. § 3.303(b).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2000).

Before addressing the veteran's claim, the Board notes that, 
on November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §§ 5103-5103A)).  After receiving an application for 
benefits, the VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  The VA must include in this notice 
an indication of which information and evidence must be 
provided by the claimant and which will be obtained by the 
VA.  If the VA is unable to obtain information, it must 
notify the claimant of which records have not been secured, 
explain the efforts made to obtain those records and describe 
any further action which the VA will take.  If the records 
sought are Federal department or agency records, the VA must 
continue its efforts unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
them would be futile.

The Board has reviewed the veteran's claim in light of the 
VCAA, and concludes that the RO did not fully comply with the 
new notification requirements at the time the veteran's claim 
was filed.  Specifically, the veteran and his representative 
were not explicitly advised at the time the claim was 
received of any additional evidence required to substantiate 
the claim, and the RO did not identify which evidence would 
be obtained by the VA and which was the claimant's 
responsibility.

However, a substantial body of evidence was developed with 
respect to the veteran's claim, and the RO's Statements and 
Supplemental Statements of the Case clarified what evidence 
would be required to establish entitlement to service 
connection.  The veteran was given a timely and comprehensive 
VA examination and afforded a personal hearing before the RO.  
In addition, the Board remanded the case for additional 
development that was accomplished by the RO.

The veteran and his representative responded to the RO's 
communications with additional evidence and argument, thereby 
curing (or rendering harmless) the RO's earlier omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A. 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  Therefore, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran's service medical records, including his 
separation examination of April 1946, contain no complaints, 
findings, or diagnoses related to the right shoulder.  During 
a VA examination performed in March 1947, the veteran 
complained of right shoulder pain but no objective findings 
were made.  An undated note by a VA physician stated that the 
veteran had arthritic pain of the right shoulder and that it 
was less than one year since his discharge from the Army.

At a VA examination in March 1949, the veteran reported 
weakness of the shoulders but no objective findings were 
made.  VA hospital records from September to October 1995 
show that the veteran suffered a cerebrovascular accident 
that initially caused almost total paralysis of the right 
upper limb and resulted in right hemiplegia.  A December 1995 
x-ray found no abnormality of the right shoulder.  The 
veteran was followed through October 1999.  He occasionally 
complained of right shoulder pain following physical therapy 
of the right upper extremity.  He also reported resolving 
right shoulder pain after he fell in July 1997.

During a VA examination in March 1997, the veteran reported 
that his right shoulder was lower than his left and was 
painful since he carried a machine gun while serving in the 
infantry.  The examiner observed decreased range of motion 
with pain of the right shoulder.  The right shoulder was two 
inches lower than the left.  The x-ray report showed no 
abnormality.  The veteran was diagnosed with decreased range 
of motion, right shoulder, since carrying machine gun in 
service, secondary to degenerative joint disease.  The 
examiner was a physician's assistant and did not review the 
claims file.

The veteran appeared at a personal hearing before the RO in 
February 1998.  He testified that his right shoulder 
arthritis was due to carrying a machine gun for approximately 
18 months during World War II.  He reported that he received 
treatment after discharge from service but that his shoulder 
was not x-rayed.  His right shoulder pain had progressed over 
the years.

During a VA examination in January 1999, the examiner 
reviewed all pertinent records, including a recent x-ray of 
the right shoulder that showed generalized osteoporosis and 
mild acromioclavicular joint degeneration.  The veteran 
reported that he carried a machine gun on his right shoulder 
for 18 months during active service.  He had sustained no 
specific right shoulder injury.  He claimed that he had 
chronic pain of the shoulder and trapezius since service but 
that he never received medical treatment.  He also reported 
that his right shoulder was lower than his left.  Relevant 
history included a September 1995 cerebrovascular accident 
that resulted in extreme weakness of the right upper 
extremity, limited use of the right hand, and poor reaching 
ability of the right hand and shoulder.

Physical examination measured the right shoulder as 2 inches 
lower than the left, with limited range of motion.  The right 
clavicle exhibited no deformity and the right 
acromioclavicular joint was within normal limits.  
Generalized muscle atrophy was present around the right 
shoulder girdle.  The examiner observed that the veteran's 
stroke had caused marked loss of function of the right upper 
extremity, including the shoulder.

The following month, the examiner stated that he had reviewed 
x-rays of the veteran's thoracic spine.  The x-rays revealed 
generalized osteoporosis, decreased heights of several 
vertebrae, anterior osteophytes, and upper thoracic scoliosis 
with convexity to the left and the apex of the curve at the 
T4 level.  The examiner opined that this thoracic spine 
deformity was the cause of the veteran's lower right 
shoulder.  The examiner believed that the upper thoracic 
curve most likely developed by the veteran's teenage years 
and that the veteran's lower right shoulder was not due to 
injury or overuse.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against a grant of service 
connection for a right shoulder disorder.  Specifically, the 
Board finds that the March 1997 opinion of the VA physician's 
assistant is outweighed by the opinion of the most recent VA 
examiner.  The VA examination in January 1999 was performed 
by a medical doctor who had the benefit of reviewing the 
veteran's medical records.  The physician's assistant 
apparently relied upon the veteran's history in determining 
the cause of his right shoulder disorder and diagnosed the 
veteran with degenerative joint disease, although the x-ray 
at that time showed no abnormality.  The VA examiner recorded 
the veteran's history, but also considered examination 
findings, treatment history, and specialized x-rays of the 
thoracic spine.

The Board is cognizant that the veteran complained of right 
shoulder pain shortly after service and that this pain was 
described as arthritic by a VA physician.  However, there was 
no x-ray evidence of arthritis at that time and, in fact, no 
treatment of the right shoulder or findings of abnormality 
for several more decades.  In addition, the VA examiner's 
opinion that the veteran suffers from a congenital defect of 
the thoracic spine that preexisted service would explain his 
complaints following discharge from active service.

Finally, the Board is sympathetic that the veteran suffered 
from a cerebrovascular accident in 1995 that greatly impaired 
the functioning of his right upper extremity.  However, the 
record demonstrates that the veteran's right shoulder 
disorder is due to the upper thoracic curve and the 
cerebrovascular accident, and is not related to his period of 
active service.  Accordingly, the benefit sought on appeal 
must be denied.




ORDER

Service connection for a right shoulder disorder is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

